Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-24-2007

PA Empl Benefit v. Zeneca Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-5340




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"PA Empl Benefit v. Zeneca Inc" (2007). 2007 Decisions. Paper 489.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/489


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-5340


             PENNSYLVANIA EMPLOYEES BENEFIT TRUST FUND
         on behalf of itself and all others similarly situated; JOSEPH MACKEN;
                        COMMISSIONER LINDA A. WATTERS,

                                                      Appellants

                                           v.

                              ZENECA INC.;
                     ASTRAZENECA PHARMACEUTICALS LP



                    On Appeal from the United States District Court
                             for the District of Delaware
                           District Court No. 05-cv-00075
                        District Judge: Hon. Sue L. Robinson



                       BEFORE: SMITH, COWEN and SILER,*
                                 Circuit Judges




*Honorable Eugene E. Siler, Senior Circuit Judge for the United States Court of Appeals
for the Sixth Circuit, sitting by designation.
                               ORDER AMENDING OPINION


       IT IS HEREBY ORDERED that the dissenting opinion in this case, filed August

17, 2007, be amended as follows:

       Page 40, second paragraph, second sentence which reads “The labeling of a

prescription drug does contain or . . . .” should read: “The labeling of a prescription drug

does not contain or . . . .”

                                           By the Court,



                                           /s/ Robert E. Cowen
                                           United States Circuit Judge

Dated: 24 August 2007